DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC§ 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(l) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-13 are rejected under 35 U.S.C. 102 as being unpatentable over Wong et al. US 2019/0179885, hereinafter Wong.

As per claim 1, A method for (With respect to claim 1, Wang discloses) extracting document elements for use in generating and populating a message template, the method comprising: importing, by an analysis engine executing on a computing device, a first document including computer code; generating, by the analysis engine, a hierarchical data structure including the computer code; (Wang in paragraph [0132] teaches a method of generating and outputting a HTML webpage using HTML template comprising Cascade Sheet Style (CSS) data wherein both HTML and CSS are computer code based on hierarchical data structure. Wang [0132] lines 1-5: “In another example aspect, the executable instructions further include generating and outputting a HTML web page using the web object page and a HTML template, the HTML template comprising Cascade Sheet Style (CSS) data”)

identifying, by the analysis engine, at least one candidate element of the hierarchical data structure for extraction; determining, by an extraction engine executing on the computing device, to extract the at least one candidate element; 
   
    PNG
    media_image1.png
    723
    1391
    media_image1.png
    Greyscale

(Wang in [FIG.9] teaches identifying a plurality of object from a Fillable Electric Document (FED) at element 901 and extracting objects 902a-908a to generate another Electric Document at element 910 by populating a plurality of objects 902b-908b)

automatically extracting, by the extraction engine, a first portion of the computer code associated with the at least one candidate element; storing, by the extraction engine, the extracted first portion of the computer code;

    PNG
    media_image2.png
    925
    1358
    media_image2.png
    Greyscale
 
(Wang discloses in paragraph [0049] a method of generating a fillable field object (FIG.4A element 406) using a JSON data (i.e., “the computer code associated with”) that are associated with the fillable portion (i.e., “at least one candidate element”) in the FIG.4A element 402: Wang [0049] lines 19-22: “Similarly, JSON data representing a second page 406 is generated that includes fillable field objects that correspond to the fillable portions in the page 402.”)

associating, by the extraction engine, the extracted first portion of the computer code and the at least one candidate element with a first template; (Wang [0111] “A-2 shows executable instructions for parsing the JSON response from the service and extracts out all of the input field by each page. The instructions also are for saving the image of the page to memory of the server.”)

receiving, by a template builder executing on the computing device, a request for generation of a second document using the first template; (Wong in paragraph [0113] discloses generating an index.html document using HTML template file with CSS styling. Wong [0113] “A-4 shows executable instructions for generating a HTML page named index.html with all of input fields set, using a HTML template file with CSS styling. This is just an example of how the server can create a static HTML field from the data.”  Wong [0132] “In another example aspect, the executable instructions further include generating and outputting a HTML web page using the web object page and a HTML template, the HTML template comprising Cascade Sheet Style (CSS) data.”)

populating, by the template builder, a copy of the first template with the extracted first portion of the computer code; and generating, by the template builder, the second document from the populated copy of the first template.  (Wang teaches in FIG.4A generating the second document (index.html) at element 406 using JSON objects by populating the copy of the fillable portion of objects and Wang in paragraph [0031] indicates that fillable objects  may include text, numbers, alphanumeric data, an electronic signature, an image, computer code, audio data, and biometric data (Wang [0031] lines 8-14: “In another example embodiment, the fillable data is fillable by the computing device itself or another computing device, as in the case of machine-to-machine communications. Non-limiting example types of data that could be filled into a fillable portion or a fillable object include: text, numbers, alphanumeric data, an electronic signature, an image, computer code, audio data, and biometric data.”)

As per claim 2, The method of claim 1, wherein importing further comprises importing a first document including computer code, wherein the computer code includes HyperText Markup Language (HTML) code. (Wang [0113] “A-4 shows executable instructions for generating a HTML page named index.html with all of input fields set, using a HTML template file with CSS styling. This is just an example of how the server can create a static HTML field from the data.”)

As per claim 3, The method of claim 1, wherein importing further comprises importing a first document including computer code, wherein the computer code includes Cascading Style Sheets (CSS) code. (Wang [0113] “A-4 shows executable instructions for generating a HTML page named index.html with all of input fields set, using a HTML template file with CSS styling. This is just an example of how the server can create a static HTML field from the data.”)

As per claim 4, The method of claim 1, wherein importing further comprises importing a first document including computer code, wherein the computer code includes HTML code and CSS code.  
Claim 4 is analogous to claim 3 and is rejected under the same rationale as indicated above.

As per claim 5, The method of claim 1, wherein generating further comprises copying a plurality of sections of the computer code into the hierarchical data structure.  (Wang in [FIG.4B] shows generating element 418 by copying the content values of 408 using JSON object template 405)
   
    PNG
    media_image3.png
    1004
    1008
    media_image3.png
    Greyscale


As per claim 8, The method of claim 7 further comprising modifying, by the template builder, the first portion of the computer code in the first template based on the received instruction.  

Claim 8 is analogous to claim 6 and is rejected under the same rationale as indicated above.

As per claim 9, The method of claim 7 further comprising determining, by the template builder, not to execute the instruction to modify the first template.  (Wang in paragraph [0020] discloses a method of employing computer executable instruction to determine whether a fillable web object is a floating component or a child component. In another words, computer executable instructions have an intelligence to determine whether or not to execute an a particular type of instruction to place a particular object in the template. Wang [0020] “FIG. 10 is a flow diagram of example computer executable instructions for automatically determining whether a fillable web object is a floating component or a child component, according to an example aspect of an operation in FIG. 9.”)

As per claim 10, The method of claim 1 further comprising associating the computer code and the at least one candidate element with a second template. (Wang [0050] “Although these JSON fillable field objects are illustrated as boxes in FIGS. 4A and 4B, in practice, these objects are strings of code. For example, below is an example format of code representing fillable field objects.”)

As per claim 11, The method of claim 1 further comprising: identifying, by the analysis engine, a second candidate element of the hierarchical data structure for extraction; automatically extracting, by an extraction engine, a second portion of the computer code associated with the second candidate element; storing, by the extraction engine, the second portion of the computer code; associating, by the extraction engine, the second portion of the computer code and the second candidate element with the first template; receiving, by a template builder, a request for generation of a third document using the first template; populating, by the template builder, a copy of the first template with the first portion and the second portion of the computer code; and generating, by the template builder, the third document from the populated copy of the first template.  

Claims 11 is analogous to claim 1 because the second element and third document are objects which can be a part of JSON object for executing computer code and they can be identified independently as input sources and generate HTML code accordingly. Furthermore, the first portion and the second portions of computer code are associated with each JSON object type, which may be also executable individually to place each object on a HTML file(s) using the first, second or third templates.
Accordingly, claim 11 is rejected under the same rationale as indicated above.

As per claim 12, The method of claim 1 further comprising: identifying, by the analysis engine, a second candidate element of the hierarchical data structure for extraction; automatically extracting, by an extraction engine, a second portion of the computer code associated with the second candidate element; storing, by the extraction engine, the second portion of the computer code; associating, by the extraction engine, the second portion of the computer code and the second candidate element with a second template; receiving, by a template builder, a request for generation of a third document using the second template; populating, by the template builder, a copy of the second template with the second portion of the computer code; and generating, by the template builder, the third document from the populated copy of the second template. 
 
Claims 12 is analogous to claim 11 and is rejected under the same rationale as indicated above.

As per claim 13, A method for extracting document elements for use in generating and populating a message template, the method comprising: importing, by an analysis engine executing on a computing device, a first document including computer code; generating, by the analysis engine, a hierarchical data structure including the computer code; identifying, by the analysis engine, at least one candidate element of the hierarchical data structure for extraction; generating, by an extraction engine executing on the computing device, a user interface displaying a visual rendering of the computer code associated with the at least one candidate element; receiving, by the extraction engine, user interface input requesting extraction of the at least one candidate element; extracting, by the extraction engine, a first portion of the computer code associated with the at least one candidate; storing, by the extraction engine, the extracted first portion of the computer code; associating, by the extraction engine, the extracted first portion of the computer code and the at least one candidate element with a template; receiving, by a template builder, a request for generation of a second document using the template; populating, by the template builder, a copy of the template with the extracted first portion of the computer code; and generating, by the template builder, the second document from the populated copy of the template.

Claims 13 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Le Bescond de Coatpont, US 2014/0129924 hereinafter Le Bescond.

As per claim 6, The method of claim 1 further comprising: (With respect to claim 6, Wang does not explicitly disclose a step for modifying template by template builder to generate different type of documents) receiving, by the template builder, an instruction to modify the first template; and modifying, by the template builder, the first portion of the computer code in the first template based on the received instruction.  
However, Le Bescond discloses that an element that was selected as a component (i.e., “the first portion of the computer code”), template builder can create a component that incorporates the source code for that element. (i.e., “first template based on the received instruction”) (Le Bescond [0054] “For an element that was selected as a component, template builder 114 can create a component 186 that incorporates the source code 150 for that element. The source code incorporated in the template may be modified to reference the component rather than including the source code for the component.”)

Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Le Bescond into the system of Wang for the advantageous purpose of providing more flexible options for generating document by allowing template to be modified and incorporate the original sources.

As per claim 7, The method of claim 1 further comprising: receiving, (With respect to claim 7, Wang does not explicitly disclose) by the template builder, an instruction to modify the first template; applying, by the template builder, a rule to the received instruction; and determining, by the template builder, whether or not to execute the received instruction based upon the application of the rule.  
However, Le Bescond discloses a step for identifying and classifying elements may take into account rules applied by server computer (Le Bescond [0060] In some cases, identifying and classifying elements may take into account rules applied by server computer 110. For example, if a region can contain components but not regions, then a selected nested element may be automatically classified as a component.)
Thus, one person having ordinary skill in the art before the filing date of the claimed invention would have motivated to combine the teachings of Le Bescond into the system of Wang for the advantageous purpose of providing more flexible options for generating document by classifying elements and considering rules to generate various type of document to accommodate wide range of business requirements.

Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

SYSTEM AND METHOD FOR DYNAMIC PORTABLE DOCUMENT FILE GENERATION (Dinkel et al.  US 9,563,613) - The method comprises a dynamic generation server receiving a request message that includes a plurality of fields, a request type identifier, and a source identifier associated with a requesting source application.


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154